



Exhibit 10.27


AMBAC FINANCIAL GROUP, INC.
LONG-TERM INCENTIVE COMPENSATION AGREEMENT
Effective as of February 22, 2016 (the “Grant Date”), ______________(the
“Participant”) has been granted Awards under Ambac Financial Group, Inc.
Incentive Compensation Plan (the “Incentive Plan”) and in accordance with the
Ambac Financial Group, Inc. Long-Term Incentive Compensation Plan (the “LTIP”)
which is a subplan to the Incentive Plan. This Agreement evidences the Awards
which shall consist of (a) a Full Value Award in the form of performance stock
units (“Performance Stock Units”) and (b) a Cash Incentive Award. In addition to
the terms and conditions of the Incentive Plan and the LTIP, the Awards shall be
subject to the following terms and conditions (sometimes referred to as this
“Agreement”).
1.Defined Terms. Capitalized terms used in this Agreement which are not
otherwise defined herein shall have the meaning specified in the Incentive Plan
or the LTIP, as applicable.
2.    Grant of Performance Stock Units. Subject to the terms of this Agreement,
the Incentive Plan and the LTIP, effective as of the Grant Date the Participant
is hereby granted ___________ Performance Stock Units (the “Target Performance
Units”). This Award contains the right to dividend equivalent units (“Dividend
Equivalent Units”) with respect to Earned Performance Units (as defined in
paragraph 4) as described in paragraph 5. Each Performance Stock Unit awarded
hereunder shall become earned and vested as described in paragraph 4 and each
Earned Performance Unit (and associated Earned Dividend Equivalent Units thereon
as described in paragraph 5) shall be settled in accordance with paragraph 6.
3.    Grant of Cash Incentive Award. Subject to the terms of this Agreement, the
Incentive Plan and the LTIP, effective as of the Grant Date the Participant is
hereby granted a Cash Incentive Award in the amount of $____________ (the
“Target Cash Award”). The Cash Incentive Award shall become earned and vested as
described in paragraph 4 and the Earned Cash Award (as defined in paragraph 4)
shall be paid in accordance with paragraph 6.
4.    Earning, Vesting and Forfeiture of Performance Stock Units and Cash
Incentive Award. The Performance Stock Units and the Cash Incentive Award shall
become earned and vested in accordance with the following: 
(a)
All Performance Stock Units shall be unearned and unvested unless and until they
become earned and vested and nonforfeitable in accordance with this subparagraph
4(a). The Participant shall have the ability to earn between 0% and 200% of the
Target Performance Units, as determined by the Committee, based on the
continuing employment of the Participant during the period beginning on January
1, 2016 and ending on the December 31, 2018 (the “Performance Period”) and
satisfaction of the Performance Goals set forth in Exhibit A hereto (which is
incorporated into and forms part of this Agreement). Any Performance Stock Units
granted pursuant to this Agreement that become earned in accordance with this
Agreement shall be referred to herein as “Earned Performance Units”. Except as
provided in subparagraph 4(c), if the Participant’s termination of employment or
service with the Company (the “Termination Date”) occurs for any reason prior to
the last day of the Performance Period, the Participant’s right to all
Performance Stock Units (and any associated Dividend Equivalent Units) awarded
or credited to the Participant pursuant to this Agreement shall expire and be
forfeited immediately and the Participant shall have no further rights with
respect to any of the Performance Stock Units (or associated Dividend Equivalent
Units). The Earned Performance Units (and any associated Earned Dividend
Equivalent Units) shall be settled in accordance with paragraph 6 hereof.

(b)
The Cash Incentive Award shall be unearned and unvested unless and until it
becomes earned and vested and nonforfeitable in accordance with this
subparagraph 4(b). The Participant shall have the ability to earn between 0% and
200% of the Target Cash Award, as determined by the Committee, at the end of the
Performance Period based on the continuing employment of the Participant during
the Performance Period and satisfaction of the Performance Goals set forth in
Exhibit A hereto. Any portion of the Cash Incentive Award granted pursuant to
this Agreement that becomes earned in accordance with this Agreement shall be
referred to herein as “Earned Cash Incentive Award”. Except as provided in
subparagraph 4(c), if the Participant’s Termination Date occurs for any reason
prior to the last day of the Performance Period, the Participant’s right to the
entire Cash Incentive Award awarded to the Participant pursuant to this
Agreement shall expire and be forfeited immediately and





1

--------------------------------------------------------------------------------




the Participant shall have no further rights with respect to any portion of the
Cash Incentive Award. The Earned Cash Award shall be paid in accordance with
paragraph 6 hereof.
(c)
Notwithstanding the provisions of subparagraphs 4(a) and 4(b), if the
Participant’s Termination Date occurs on or after the first anniversary of the
beginning of the Performance Period and prior to the last day of the Performance
Period by reason of death, Disability (as defined in subparagraph 4(d)),
involuntary termination by the Company other than for Cause (as defined in
subparagraph 4(d)), or Retirement (as defined in subparagraph 4(d), the
Participant (or, in the event of his death, his beneficiary) shall be entitled
to (i) that number of Earned Performance Units (and any associated Earned
Dividend Equivalent Units thereon) and (ii) that portion of the Earned Cash
Award equal to the product of (A) the number of Earned Performance Units (and
any associated Earned Dividend Equivalent Units) or Earned Cash Award, as
applicable, that the Participant would have been entitled to receive had his
Termination Date not occurred prior to the end of the Performance Period based
on actual satisfaction of the Performance Goals, multiplied by (B) a fraction
(1) the numerator of which is the number days during the Performance Period
prior to and including the Termination Date and (2) the denominator of which is
the total number of days in the Performance Period.

(d)
For purposes of the Awards evidenced by this Agreement, (i) a Participant’s
Termination Date shall be considered to occur by reason of Disability if his
Termination Date occurs on or after the date on which he is entitled to
long-term disability benefits under the Company’s long-term disability plan (or,
if the Participant is not eligible for such plan, if the Participant would be
entitled to benefits under such plan if he were eligible) and such Termination
Date does not occur for any other reason, (ii) the Participant’s Termination
Date shall be considered to occur by reason of Cause if the Participant’s
Termination Date occurs by reason of termination by the Company and is on
account of (A) any act or omission by the Participant resulting in, or intending
to result in, personal gain at the expense of the Company; (B) the improper
disclosure by the Participant of proprietary or confidential information of the
Company; or (C) misconduct by the Participant, including, but not limited to,
fraud, intentional violation of, or negligent disregard for, the rules and
procedures of the Company (including the code of business conduct), theft,
violent acts or threats of violence, or possession of controlled substances on
the property of the Company;; provided, however, that the meaning of “Cause”
shall be (1) expanded to include any additional grounds for cause-based
termination specified in any contract, policy or plan applicable to the
Participant or (2) superseded to the extent expressly provided in such contract,
policy or plan, and (iii) the Participant’s Termination Date shall be considered
to occur on account of Retirement if the Participant’s Termination Date occurs
on or after the date on which the Participant has attained age 55 and such
termination date does not occur for any other reason.

5.    Dividend Equivalent Units. The Participant shall be credited with Dividend
Equivalent Units as follows:
(a)
If, during the Performance Period, a dividend with respect to shares of Common
Stock is paid in cash, then as of the dividend payment date the Participant
shall be credited with that number of Dividend Equivalent Units equal to (i) the
cash dividend paid with respect to a share of Common Stock, multiplied by (ii)
200% of the Target Performance Units (the “Maximum Performance Units”) plus the
number of previously credited Dividend Equivalent Units with respect to such
Performance Stock Units, if any, divided by (iii) the Fair Market Value of a
share of Common Stock on the dividend payment date, rounded down to the nearest
whole number.

(b)
If, during the Performance Period, a dividend with respect to shares of Common
Stock is paid in shares of Common Stock, then as of the dividend payment date
the Participant shall be credited with that number of Dividend Equivalent Units
equal to (i) the number of shares of Common Stock distributed in the dividend
with respect to a share of Common Stock, multiplied by (ii) the number of
Maximum Performance Units plus the number of previously credited Dividend
Equivalent Units with respect to such Performance Stock Units, if any, rounded
down to the nearest whole number.

Dividend Equivalent Units shall be earned on the same basis and to the same
extent that the Performance Stock Units to which they relate become Earned
Performance Units. Therefore, the Participant shall only earn Dividend
Equivalent Units with respect to Earned Performance Units and, to the extent
that any Dividend Equivalent Units are credited to the Participant pursuant to
this paragraph 5 and are not earned in accordance with this Agreement, they
shall be forfeited and the Participant shall have no




2

--------------------------------------------------------------------------------




further rights with respect thereto under this Agreement or otherwise. Any
Dividend Equivalent Units credited to the Participant pursuant to this paragraph
5 that become earned in accordance with this Agreement are sometimes referred to
as “Earned Dividend Equivalent Units”.
6.    Settlement and Payment. Subject to the terms and conditions of this
Agreement, the Earned Performance Units (and associated Earned Dividend
Equivalent Units) shall be settled and the Earned Cash Award shall be paid in
accordance with the following:
(a)
The Earned Performance Units (and associated Earned Dividend Equivalent Units
shall be settled within sixty (60) days following the end of the Performance
Period (the “Settlement Date”). Settlement of the Earned Performance Units and
Earned Dividend Equivalent Units on the Settlement Date shall be made in the
form of shares of Common Stock with one share of Common Stock being issued in
settlement of each Earned Performance Unit and each Earned Dividend Equivalent
Unit (and cash equal to any fractional share). Upon the settlement of any Earned
Performance Unit and associated Earned Dividend Equivalent Units, such Earned
Performance Unit and Earned Dividend Equivalent Units shall be cancelled. Any
Performance Stock Units and associated Dividend Equivalent Units outstanding as
of the last day of the Performance Period that do not become Earned Performance
Units and associated Earned Dividend Equivalent Units shall be automatically
cancelled as of the last day of the Performance Period.

(b)
The Earned Cash Award shall be paid on the Settlement Date in a lump sum cash
payment. Any portion of the Cash Incentive Award that does not become part of
the Earned Cash Award shall be automatically cancelled as of the last day of the
Performance Period.

7.    Withholding. All Awards and payments under this Agreement are subject to
withholding of all applicable taxes. Such withholding obligations shall be
satisfied through amounts that the Participant is otherwise to receive upon
settlement or payment. In no event will the Participant be permitted to elect to
withhold amounts in excess of the minimum tax withholding requirements.
8.    Transferability. The Awards are not transferable except as designated by
the Participant by will or by the laws of descent and distribution.
9.    Heirs and Successors. If any benefits deliverable to the Participant under
this Agreement have not been delivered at the time of the Participant’s death,
such rights shall be delivered to the Participant’s estate.
10.    Administration. The authority to administer and interpret this Agreement
shall be vested in the Committee, and the Committee shall have all the powers
with respect to this Agreement as it has with respect to the Incentive Plan and
the LTIP. Any interpretation of the Agreement by the Committee and any decision
made by it with respect to the Agreement is final and binding on all persons.
11.    Adjustment of Awards. The number of Performance Stock Units (and any
associated Dividend Equivalent Units) awarded or credited to the Participant
pursuant to this Agreement may be adjusted by the Committee in accordance with
the terms of the Incentive Plan to reflect certain corporate transactions which
affect the number, type or value of the Performance Stock Units (and associated
Dividend Equivalent Units).
12.    Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to Ambac at its
principal offices, to the Participant at the Participant’s address as last known
by the Company or, in either case, such other address as one party may designate
in writing to the other.
13.    Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of New York and
applicable federal law.
14.    Amendments. The Board of Directors may, at any time, amend or terminate
the Incentive Plan, and the Board of Directors or the Committee may amend this
Agreement or the LTIP, provided that no amendment or termination may, in the
absence of written consent to the change by the affected Participant (or, if the
Participant is not then living, the affected beneficiary), adversely affect the
rights of any Participant or beneficiary under this Agreement prior to the date
such amendment or termination is adopted by the Board of Directors or the
Committee, as the case may be.




3

--------------------------------------------------------------------------------




15.    Awards Not Contract of Employment. The Awards do not constitute a
contract of employment or continued service, and the grant of the Awards will
not give the Participant the right to be retained in the employ or service of
the Company, nor any right or claim to any benefit under the Incentive Plan, the
LTIP or this Agreement, unless such right or claim has specifically accrued
under the terms of the Incentive Plan and this Agreement.
16.    Severability. If a provision of this Agreement is held invalid by a court
of competent jurisdiction, the remaining provisions will nonetheless be
enforceable according to their terms. Further, if any provision is held to be
overbroad as written, that provision shall be amended to narrow its application
to the extent necessary to make the provision enforceable according to
applicable law and enforced as amended.
17.    Incentive Plan and LTIP Govern. The Awards evidenced by this Agreement
are granted pursuant to the Incentive Plan, and the Performance Stock Units and
this Agreement are in all respects governed by the Incentive Plan (including the
LTIP) and subject to all of the terms and provisions thereof, whether such terms
and provisions are incorporated in this Agreement by reference or are expressly
cited.
18.    Special Section 409A Rules. To the fullest extent possible, amounts and
other benefits payable under the Agreement are intended to comply with or be
exempt from the provisions of section 409A of the Code. This Agreement will be
interpreted and administered to the extent possible in a manner consistent with
the foregoing statement of intent; provided, however, that the Company does not
guarantee the tax treatment of the Awards. Notwithstanding any other provision
of this Agreement to the contrary, if any payment or benefit hereunder is
subject to section 409A of the Code, and if such payment or benefit is to be
paid or provided on account of the Participant’s termination of employment (or
other separation from service):
(a)
and if the Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following the
Participant’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
the Participant’s separation from service; and

(b)
the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.





4

--------------------------------------------------------------------------------






EXHIBIT A
PERFORMANCE GOALS
Weight of Awards between AAC and AFG Performance :
AAC Percentage: 80%
AFG Percentage: 20%
Performance Goals
The Awards evidenced by the Agreement shall be earned based on the satisfaction
of the Performance Goals described in this Exhibit A determined based on the
rating calculated pursuant to the following table:


 
 
AAC
 
AFG
Rating
Payout Multiple
 
ALR
Adjusted Net
Asset Value
Midpoint
($mm)


 
Cumulative
EBITDA
($mm)


1
2.00
 
100.0%


$0


 


$19


2
1.75
 
94.0%


$349


 


$16


3
1.50
 
89.0%


$655


 


$13


4
1.00
 
84.0%


$979


 


$6


5
0.00
 
79.0%


$1,337


 


$0





The applicable rating shall be determined based on the higher of (1) the ALR or
(2) the Net Asset Value. For example, if the ALR is 89% and the Net Asset Value
is $349mm, the rating determined pursuant to the table would be 2 and the payout
multiple determined pursuant to the table would be 1.75. Linear interpolation
between levels of ALR, Net Asset Value and Cumulative EBITDA , as applicable,
will result in a proportionate number of the Target Performance Units (and
associated Dividend Equivalent Units) becoming Earned Performance Units (and
Earned Dividend Equivalent Units) and a proportionate amount of the Cash
Incentive Award becoming the Earned Cash Award.
All determinations as to whether the Performance Goals have been satisfied will
be determined by the Committee in accordance with the provisions of the LTIP,
including Section 3(f) thereof.
For purposes of the foregoing table, the following definitions shall apply:
AAC: Ambac Assurance Corporation.
AFG: Ambac Financial Group, Inc.
ALR: The ratio determined by dividing (a) Assets by (b) Liabilities, determined
as of the last day of the Performance Period. For purposes of this ratio, Assets
and Liabilities shall be increased for the amount of representation and warranty
receipts that were subsequently used to settle Liabilities.
Assets: Total cash, invested assets and net receivables (payables) of the
Included Entities, determined as of the last day of the Performance Period.
EBITDA: AFG’s earnings before interest, taxes, depreciation, amortization, and
non-controlling interests (as determined under GAAP) for the Performance Period.
Included Entities: AAC, Everspan Financial Guarantee Corp., Ambac Credit
Products LLC, Orient Bay LLC, (1) Ambac Financial Services LLC, and any other
entities that the Committee shall determine.





--------------------------------------------------------------------------------





Liabilities: The sum of the following relating to the Included Entities (unless
otherwise specified): (i) the present value of future probability weighted
financial guarantee claims and CDS payments reduced by recoveries, including
probability weighted estimated subrogation recoveries and reinsurance
recoverables, using discount rates in accordance with GAAP, (ii) face value of
unpaid claims and accrued interest, (iii) fair value of all interest rate swaps,
(iv) par value and accrued interest of all outstanding surplus notes of AAC
(including surplus notes of the Segregated Account of AAC (including junior
surplus notes)), and (v) the face value of outstanding preferred stock, all as
determined as of the last day of the Performance Period.
Net Asset Value: The value determined by reducing Assets by Liabilities,
determined as of the last day of the Performance Period.






























______________________________
(1)
Including any future successors or equivalent entities.




